ORDER

This matter came before the Court upon the consent of the Respondent, Raymond Melvin Atkins, Jr., to be suspended for a period of thirty (30) days, to pay the costs of the Attorney Grievance Commission of Maryland for its investigation of the disciplinary complaint against the Respondent, and to pay Ms. Shirley A. Stemler a partial refund of the original fee charged her by the Respondent. The Court having considered the matter,
It is this 12th day of January, 1998,
ORDERED, that the Respondent, Raymond M. Atkins, Jr., be, and is hereby, suspended from the practice of law for a period of thirty (30) days effective the 1st day of February, 1998, and it is further
ORDERED, that the Respondent pay to the Petitioner costs in the amount of $3,572.90, and it is further
ORDERED, that the Respondent refund to Shirley A. Stemler $10,000.00 of the fee paid him by Ms. Stemler, payment to be made February 1, 1998, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Raymond M. Atkins, Jr., from the register of attorneys, effective February 1, 1998, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.